Title: Thomas Jefferson to John Adams, 12 Jan. 1786
From: Jefferson, Thomas
To: Adams, John


          
            
              Sir
            
            

              Paris

               Jan. 12. 1786.
            
          

          You were here the last year when the interest due to the French
            officers was paid to them, and were sensible of the good effect it had on the credit
            & honor of the U.S. a second year’s interest is become due. they have presented
            their demands. there is not money here to pay them, the pittance remaining in
            mr[expansion sign] Grand’s hands being only sufficient to pay current expenses three
            months longer. the dissatisfaction of these officers is extreme, and their complaints
            will produce the worst effect. the treasury board has not ordered their paiment,
            probably, because they knew there would not be money. the amount of their demands is
            about 42,000 livres. and mr[expansion sign] Grand has in his hands but twelve
              thousand. I have thought it my duty under this emergency to ask you whether you
            could order that sum for their relief from the funds in Holland? if you can, I am
            persuaded it will have the best of effects.
          The imperial Ambassador took me apart the other day at Count
            d’Aranda’s, and observed to me that Doctr. Franklin about
            eighteen or twenty months ago had written to him a letter proposing a treaty of commerce
            between the Emperor & the U.S. that he had communicated it to the Emperor
            & had answered to Doctor Franklin that they were ready to enter into
            arrangements for that purpose: but that he had since that received no reply from us. I
            told him I knew well that Doctor Franklin had written as he mentioned, but that this was
            the first mention I had ever heard made of any answer to the letter. that on the
            contrary we had always supposed it was unanswered & had therefore expected the
            next step from him. he expressed his wonder at this and said he would have the copy of
            his answer sought for & send it to me. however, he observed that this matter
            being now understood between us, the two countries might proceed to make the
            arrangements. I told him the delay had been the more unlucky as our powers were now near
            expiring. he said he supposed Congress could have no objections to renew them, or
            perhaps to send some person to Brussels to negotiate the matter there. we remitted all
            further discussion till he should send me a copy of his letter. he has not yet done it,
            and I doubt whether he has not forgotten the substance of his letter which probably was
            no more than an acknowedgement of the receipt of Dr.
            Franklin’s and a promise to transmit it to his court. if he had written one proposing
            conferences it could never have got safe to Doctor Franklin. be this as it will he now
            makes advances, and I pray you to write me your sentiments immediately as to what is
            best to be done on our part. I will endeavor to evade an answer till I can hear from
            you. I have the honor to be with the highest respect & esteem Dear Sir/ your
            most obedient & most humble servant

          
            
              Th:Jefferson
            
          
        